Filed 11/10/21 P. v. Wilson CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                         (Yolo)
                                                            ----




 THE PEOPLE,                                                                                   C092284

                    Plaintiff and Respondent,                                    (Super. Ct. No. CRF 19-3493
                                                                                      & CRF 19-5266)
           v.

 MICHAEL ALLEN WILSON, JR.,

                    Defendant and Appellant.




         Defendant appeals the imposition of fines and fees on the basis that the trial court
did not first hold a hearing to determine his ability to pay pursuant to People v. Dueñas
(2019) 30 Cal.App.5th 1157. We disagree with Dueñas and affirm.
                                                  BACKGROUND
         The facts of defendant’s underlying crimes are not relevant to this appeal and
therefore, we shall not discuss them. Defendant pleaded no contest to burglary in the first
degree and violating a domestic violence restraining order. In May 2020, as part of his
sentence, the trial court ordered defendant to pay a total court operations assessment of

                                                             1
$80, a criminal conviction assessment of $60, and a restitution fine of $450. Defendant
did not raise an inability to pay or object at the time of sentencing to the imposition of
these amounts.
       In October 2020, while this appeal was pending, defendant’s appellate counsel
sent a letter to the trial court requesting it strike or stay the assessments and fines in light
of Dueñas. Our record on appeal does not contain any response to this letter.
                                        DISCUSSION
       Defendant appeals on the basis that the imposition of assessments and fines absent
an ability to pay hearing violated his California and federal constitutional rights to due
process. Defendant’s letter to the trial court, submitted subsequent to his sentencing,
relies on Dueñas as the basis for this claim. The People argue defendant forfeited this
claim by failing to raise it before the trial court during sentencing. Further, the People
argue the claim fails because defendant did not show an inability to pay the assessments
in the trial court and defendant does not have a constitutional right to an ability to pay
hearing for the restitution fine.
       We conclude defendant forfeited his challenge to the assessments and fines
because the sentencing hearing was held after Dueñas was decided. There was authority
for requesting an ability to pay hearing at the time of the sentencing hearing and
defendant failed to do so. (Cf. People v. Castellano (2019) 33 Cal.App.5th 485, 489
[finding the defendant did not forfeit Dueñas argument because it was decided after
sentencing]; see People v. Aguilar (2015) 60 Cal.4th 862, 866-867 [defendant’s failure to
object at sentencing to certain fees on the basis of his inability to pay forfeited the
challenge on appeal].)
       In any case, we are not persuaded the analysis used in Dueñas is correct. Our
Supreme Court is now poised to resolve this question, having granted review in People v.
Kopp (2019) 38 Cal.App.5th 47, review granted November 13, 2019, S257844, which
agreed with the court’s conclusion in Dueñas that due process requires the trial court to

                                                2
conduct an ability to pay hearing and ascertain a defendant’s ability to pay before it
imposes court facilities and court operations assessments under Penal Code section
1465.8 and Government Code section 70373, but not restitution fines under Penal Code
section 1202.4. (Kopp, at pp. 95-96.)
       In the meantime, we join several other courts in concluding that the principles of
due process do not require determination of a defendant’s present ability to pay before
imposing the fines and assessments at issue in Dueñas and in this proceeding. (People v.
Kingston (2019) 41 Cal.App.5th 272, 279; People v. Hicks (2019) 40 Cal.App.5th 320,
329, review granted Nov. 26, 2019, S258946; People v. Aviles (2019) 39 Cal.App.5th
1055, 1069; People v. Caceres (2019) 39 Cal.App.5th 917, 928.) Having done so, we
reject defendant’s Dueñas challenge to his assessments and fines even if it was not
forfeited.
                                      DISPOSITION
       The judgment is affirmed.



                                                  /s/
                                                 HOCH, J.



We concur:



 /s/
RAYE, P. J.



 /s/
MURRAY, J.



                                             3